Citation Nr: 0838027	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-14 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in
Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at non-VA medical 
facilities on September 2 and 3, 2006.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Togus, Maine (MROC), which denied payment or 
reimbursement of unauthorized medical expenses incurred on 
September 2 and 3, 2006, for treatment at a non-VA medical 
facility.   

The appeal is REMANDED to the MROC via the Veterans Health 
Administration (VHA).  VA will notify the appellant if 
further action is required. 


REMAND

Further development is necessary before the Board can 
adjudicate this claim on appeal.  In this case, the MROC 
denied the veteran's claim on the basis that the medical 
treatment was for non-emergency services, which were 
available at VA facilities.  In the statement of the case, 
the MROC gave the following rationale for its decision.  
While in the emergency room, the veteran was presented with 
the options for conservative measures versus operative 
treatment.  At that time he opted for the operative treatment 
and was admitted and operated on.  The MROC determined that 
the veteran did not notify VA of this and that the services 
were available within VA.

The MROC denied the appellant's claim and in a February 2007 
letter notified the appellant of that determination.  After 
the appellant submitted a notice of disagreement with the 
MROC as to that determination in February 2007, the MROC 
published a statement of the case on the matter later in 
February 2007.  The appellant timely perfected his appeal by 
filing a substantive appeal, VA Form 9, in April 2007.  

The MROC then transferred a Medical Administrative Services 
(MAS) folder, titled VHA Medical Appeal, to the Board.  In 
terms of evidence and information pertinent to the veteran's 
claim, the MAS file contains a health insurance claim form 
and an invoice from Eastern Maine Medical Center showing 
charges for health care services including for emergency 
room.  The file also contains a letter from a VA medical 
administration specialist to a medical doctor asking him if 
he agrees with the decision that "we disapproved claim a 
either non-emergent or services were available at VA 
facilities."  In a handwritten notation, the specialist 
informed the medical doctor that the "veteran was seen in an 
emergency room after hearing the options for conservative 
measures versus operative treatment and he opted for surgery; 
VA was not notified and such are available in [VA]."  That 
medical doctor replied in a note written on the letter that 
he agreed with the denied decision.

There is also a computerized printout containing cursory 
information about the veteran's service, indicating service 
dates, character of service, and an indication that there 
were no service-connected disabilities. 
 
The MAS file also contains the veteran's statements in his 
notice of disagreement and substantive appeal asserting that 
he sought treatment on an emergency basis and that VA 
facilities were not feasibly available at the time of the 
emergency.  In his substantive appeal he stated that at the 
time he went to EMMC, he was in severe pain with severe 
symptoms and had lost the function of his left leg, and that 
VA was not feasibly available.  He indicated that his wife 
had called VA twice between 2 and 3 AM and spoke to a nurse, 
who wanted to know where he were going for his treatment, but 
never told them to come to Togus that night.

There is no other evidentiary information on file material to 
the veteran's claim, and a notation on the cover of the MAS 
file states that no VA claims folder was established.  The 
statement of the case contains pertinent VA law on this 
matter, but a separate notice letter to the veteran 
addressing the Veterans Claims Assistance Act of 2000 (VCAA), 
and its implementing code and regulation is not shown.  

There is a letter from MROC to the Board asserting why VA is 
not required to provide assistance to the claimant in this 
case-on the basis that no "reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
This assertion was based on the MROC determination that the 
claimant did not meet requirements for reimbursement or 
payment of emergency services under the Millennium Act 
(38 U.S.C. § 1725) because the case was non-emergent and VA 
facilities were available. 

On the other hand, the Board finds that the MAS file as it 
is, does not contain sufficient information to make such a 
determination.  Missing, are any private medical records 
leading up to and during the subject private medical 
treatment, which the veteran believes to have been on an 
emergency basis.  The existing records on file only include a 
private health insurance claim form and an invoice from 
Eastern Maine Medical Center showing charges for private 
health care services including for emergency room.  

The MAS file does not include a claims file or the various 
items ordinarily contained in a claims file - such as 
documents verifying that the appellant is a veteran, and 
other information or evidence that is material to the 
adjudication of this appeal.  As it pertains to the specific 
claim on appeal, the claims file, if available, is necessary 
to verify whether: service connection is in effect for any 
conditions; the appellant has a total disability permanent in 
nature from a service-connected disability; the appellant is 
a participant in a vocational rehabilitation program that 
necessitates care or treatment before entrance to a course or 
training; and/or the appellant was enrolled in the VA health 
care system, receiving care within the 24-month preceding 
period.  The MROC must obtain the claims file, or if none has 
been established, obtain the above information, in order for 
the Board to complete the adjudication of the claim on 
appeal.

It is apparent that there are some medical records not in the 
MAS file, pertaining to the subject private treatment at the 
private treatment facility.  The MROC should obtain these 
records.  On remand, the MROC via the VHA should request all 
private medical records associated with the September 2006 
treatment; and hospital administrative records relevant to 
this claim including any showing communication with VA for 
the purpose of coordinating treatment and/or transfer to VA.  
Additionally, the MROC should obtain any VA medical records 
and administrative records proximate to this time period that 
may conceivably contain evidence material to the claim, such 
as reports of contact with the veteran on the September 2006 
night of his health problem resulting in the subject private 
treatment.

If, after obtaining the claims file-or in lieu of that, any 
relevant VA records existing that are normally contained in a 
claims file material to the claim-and all pertinent medical 
records outstanding, the answers to the following questions 
material to this claim (see 38 U.S.C.A. §§ 1725, 1728) are 
unclear, then through appropriate means the MROC should 
obtain answers/opinions as to whether:

(1) The subject treatment was rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health;

(2) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would 
not have been reasonable, sound, wise or practical, 
including as would be determined by a prudent layperson 
(Any records reflecting the availability of beds at the 
relevant MROC on September 2, 2006 should also be 
obtained);

(3) Emergency services were provided in a hospital 
emergency department or similar facility;

(4) The initial evaluation and treatment was for a 
condition of such nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health;

(5) The claim for reimbursement/payment for medical care 
beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such nature that 
the appellant could not have been safely transferred to 
a VA or other Federal facility; 

(6) At the time of the treatment, the appellant was 
enrolled in the VA health care system and had received 
medical services under authority of 38 C.F.R. Chapter 17 
within the previous 24 months;

(7) The appellant is financially liable to the provider 
of the emergency treatment;

(8) The appellant has no coverage under a health-plan 
contract for payment or reimbursement, for any part, for 
the treatment.

Accordingly, the case is REMANDED for the following action:

1.  MROC should obtain the appellant's 
claims file; or if none exists, any 
pertinent records normally found in such 
file and material to the claim on appeal, 
and associate these with the MAS file; and 
then review the evidence on file and 
provide the appellant with a VCAA notice 
which informs him of the evidence 
necessary to substantiate his claim for 
payment of unauthorized medical expenses.

In particular, MROC should determine which 
prerequisites under 38 U.S.C.A. §§ 1728 
and 1725 that the appellant does in fact 
satisfy or qualify for, and then 
specifically notify him of the 
prerequisites that he is not shown to 
satisfy so that he may attempt to produce 
and procure evidence with respect to those 
necessary prerequisites in order to 
substantiate his claim.  He must be 
provided a reasonable amount of time to 
produce any additional evidence or 
argument he may have.

2.  Through appropriate means, MROC should 
request any medical records outstanding 
from the Eastern Main Medical Center 
(EMMC) pertaining to treatment of the 
appellant on September 2 and 3, 2006.  
This should include any administrative 
records including any showing 
communication with VA for the purpose of 
coordinating treatment and/or transfer to 
VA.  

MROC should request any VA medical records 
regarding the veteran, to specifically 
include any such records generated during 
the approximate time period of the subject 
treatment in September 2006, including 
administrative records, to specifically 
include any reports of contact with the 
veteran or his wife pertaining to the care 
of the veteran at that time. 

3.  Through appropriate means, MROC should 
conduct an investigation to obtain and 
associate with the MAS file for appellate 
review any information and evidence 
necessary to support determinations as to 
whether or not:
 
a. Emergency services were provided in 
a hospital emergency department or 
similar facility;

b. At the time of the treatment, the 
appellant was enrolled in the VA health 
care system and had received medical 
services under authority of 38 C.F.R. 
Chapter 17 within the previous 24 
months;

c. The appellant is financially liable 
to the provider of the emergency 
treatment;

d. The appellant has no coverage under 
a health-plan contract for payment or 
reimbursement, for any part, for the 
treatment.

e. There was an availability of 
service/beds at the relevant MROC on 
September 2 and 3, 2006.

The MROC should reduce the results of 
this investigation to a written report, 
with discussion of supporting evidence, 
placed in the folder.

4. The appellant's claims folder and 
medical expense folder must be referred to 
an appropriate specialist medical doctor 
for a review of the evidence, and to 
provide an opinion as to whether:

a. The subject treatment was rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

b. VA or other Federal facilities were 
not feasibly available, and an attempt 
to use them beforehand would not have 
been reasonable, sound, wise or 
practical, including as would be 
determined by a prudent layperson;

d.  The initial evaluation and 
treatment was for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health;

e.  The claim for reimbursement/payment 
for medical care beyond initial 
emergency evaluation and treatment is 
for a continued medical emergency of 
such nature that the appellant could 
not have been safely transferred to a 
VA or other Federal facility;



5. After completing the above development 
and any additional development deemed 
appropriate by the MROC, the MROC should 
readjudicate the claim for payment of 
unauthorized medical expenses incurred for 
treatment at non-VA medical facilities on 
September 2 and 3, 2006. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

